Citation Nr: 1017885	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  04-42 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hallux limitus, right 
foot, status post joint replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant had a period of active duty for training in the 
Army National guard from July 1965 to November 1965.  He had 
subsequent periods of service in the Army National Guard from 
February 1965 to September 2001.

With regard to the issue of entitlement to service connection 
for hallux limitus, this matter comes before the Board of 
Veterans' Appeals (Board) on appeal originally from a May 
2003 rating determination of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This matter was 
previously before the Board in January 2008, when it was 
remanded for additional development; the Board finds that the 
RO has substantially complied with the January 2008 remand.

The Veteran testified at a Board hearing in July 2005.  A 
transcript of that hearing is of record.


FINDING OF FACT

The Veteran's hallux limitus, right foot, status post joint 
replacement was not manifested during active service or for 
many years thereafter, nor is the right foot disability due 
to any injury incurred or aggravated in line of duty during 
inactive duty training.


CONCLUSION OF LAW

The Veteran's hallux limitus, right foot, status post joint 
replacement, was not incurred in or aggravated by the 
Veteran's active duty service, nor was it the result of an 
injury incurred or aggravated in line of duty during the 
Veteran's inactive duty training.  38 U.S.C.A. §§ 101(24), 
1101, 1110, 1112, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in December 
2008, the claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, this letter advised the Veteran of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the most recent RO-level readjudication of the issue on 
appeal, as evidenced by the December 2009 supplemental 
statement of the case.  The VCAA notice was therefore 
effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, an effectively timely December 2008 letter 
provided the notice contemplated by Dingess.  The appellant 
was provided with notice of the types of evidence necessary 
to establish a disability rating and an effective date for 
any rating that may be granted, and this letter explained how 
VA determines disability ratings and effective dates.  The 
Board notes that this letter was sent to the appellant prior 
to the most recent RO-level readjudication of the issues 
currently on appeal, as evidenced by the October 2009 
supplemental statement of the case.  The VCAA notice was 
therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that -except for cases in which 
VA has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim- the burden 
of proving harmful error must rest with the party raising the 
issue; the Federal Circuit's presumption of prejudicial error 
imposed an unreasonable evidentiary burden upon VA and 
encouraged abuse of the judicial process, and determinations 
on the issue of harmless error should be made on a case-by-
case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in-
service, and post-service (including private and VA), have 
been obtained.  

The Veteran's representative suggests in the March 2010 brief 
that records from a deployment to Kuwait are missing from the 
record.  However, the Board notes that none of the Veteran's 
accounts of his right foot disability history include any 
discussion of any deployment to Kuwait.  The Veteran has 
presented multiple varying accounts of the history of his 
right foot disability, but these have featured descriptions 
of running for periodic training in the National Guard or 
injuring his right foot at a camp in Mississippi; the Veteran 
has not described any deployment to Kuwait in his contentions 
and the record otherwise raises no suggestion of any 
deployment to Kuwait involved in this claim.  The Veteran's 
correspondence in this case has indicated that any missing 
service records featuring his "last physicals" (stated in 
February 2004 correspondence) without any suggestion of 
missing pertinent records from any deployment to Kuwait; the 
Veteran's last physicals would have taken place some time 
after the Veteran's right foot disability is already 
established to have manifested by contemporaneous evidence.

The Board does observe that the Veteran described that his 
former reserve unit had been deployed overseas after the 
conclusion of the Veteran's service, impacting the 
availability of potential witnesses; this perhaps has caused 
some confusion leading to the contention of the Veteran's 
representative.  In any event, the Board finds that all the 
reasonably available service records have been obtained in 
this case, including the set obtained directly from the 
Veteran's reserve unit.

The Veteran has been afforded a VA examination in connection 
in this appeal; a probative VA examination report is of 
record, dated in November 2009.  The Board finds that the VA 
examination report now of record contains sufficient findings 
and discussion of the pertinent diagnostic questions to 
provide probative medical evidence adequate to address the 
foot disability claim advanced by the appellant.  The opinion 
presents probative evidence informed by interview and 
clinical inspection of the Veteran together with review of 
the claims file.  As discussed in more detail at the end of 
this decision, the Board acknowledges the contentions of the 
Veteran's representative in the March 2010 brief, but finds 
that the November 2009 VA examination report and the evidence 
of record provide sufficient probative evidence to permit 
final appellate review of this claim.  The RO has met its 
duty to assist and substantially complied with the January 
2008 remand.  See Stegall v. West, 11 Vet.App. 268 (1998); 
Dyment v. West, 13 Vet.App. 141 (1999); D'Aries v. Peake, 22 
Vet. App. 97 (2008).

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

The present appeal involves the issue of entitlement to 
service connection for a right foot disability.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

The term 'active military, naval, or air service' includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).

The Board must preliminarily address some questions 
concerning the details of the Veteran's periods of military 
service in this case.  The Board notes that the Veteran had a 
period of active duty for training in the Army National Guard 
during 1965, but the Veteran does not contend any 
relationship between this period of service and his 
disability on appeal.  The earliest that the Veteran has ever 
suggested that he had a pertinent foot injury or onset of 
foot symptoms was during the 1980's, and at the July 2005 
Board hearing the Veteran testified that he did not have any 
problems with his feet in 1965.  The Board observes that 
during his April 2004 local RO hearing testimony, the Veteran 
suggested that he believed he was on active duty for training 
during the 1990's ("ADT").  The Veteran's April 2002 filing 
of this claim indicates that he believes that he was on 
active duty from 1965 through 1971, and from 1983 through 
2001.  However, the Veteran's service personnel records 
(including records obtained directly from the Veteran's 
reserve unit from the 1990's in accordance with the Board's 
prior remand) do not show any period of active duty for 
training other than in 1965.

Therefore, the Board finds that the periods of service 
pertinent to this issue on appeal consist of periods of 
inactive duty training only.  The Board has accordingly 
reviewed this appeal to determine whether the foot disability 
on appeal is etiologically linked to an injury incurred or 
aggravated in line of duty during inactive training.

At the outset, the Board must note that there are significant 
inconsistencies in the Veteran's testimony concerning the 
onset of the disability on appeal.  Over the course of the 
Veteran's multiple written statements submitted in support of 
his claim, in addition to statements made in hearing 
testimony and statements recorded in medical records, the 
Veteran has provided varying inconsistent details regarding 
his assertions of service-related onset of right foot 
disability.

The Board will highlight some of the problematic 
inconsistencies in the Veteran's statements before detailing 
the evidence more thoroughly in the discussion that follows.  
The Veteran originally identified 1998 as the year of the 
onset of his right foot disability when originally raising 
the claim.  Shortly thereafter, he explained his contention 
that his training requirements damaged his feet over a 
several year period.  He told his private podiatrist in 
February 2002 that he believed the right foot disability was 
actually caused by years of working on a concrete surface in 
his civilian occupation, and he did not recall any one focal 
incident that stood out as the onset of the problem.  The 
Veteran then maintained in several subsequent written 
statements that his foot disability on appeal was caused or 
aggravated specifically by running for a training requirement 
for the National Guard.

However, in May 2004 the Veteran's account changed and newly 
featured an assertion of a specific incident of a foot injury 
in approximately 1995 that the Veteran recalled as his first 
instance of any right foot symptoms; he testified at an RO 
hearing April 2004 that this 1995 foot injury was the 
beginning of chronic symptomatology that never resolved.  The 
Veteran later acknowledged that the medic he had hoped to 
verify the 1995 injury did not recall the injury, and that he 
was unable to obtain any corroborating evidence.  In the 
Veteran's July 2005 Board hearing testimony, however, the 
Veteran presented another significantly different account in 
that he repeatedly testified that his right foot disability 
on appeal first manifested during running in the mid to late 
1980's, and he made no mention of any incident of injury to 
the right foot when specifically asked to describe what 
precipitated the disability.  Finally, at a November 2009 VA 
examination, the Veteran's account once again substantially 
changed as he described an in-service injury as the onset of 
his right foot disability on appeal, and the Veteran recalled 
this injury as occurring in 1990.

Thus, the Veteran's statements have at various times asserted 
that his right foot disability on appeal was caused by his 
civilian employment, began with an injury during service 
around 1995, began with an injury during service in 1990, 
began in 1998 from accumulating running stress, or began in 
the mid to late 1980's from accumulated running stress.  Even 
acknowledging that the Veteran has alternatively contended 
throughout the course of this appeal that his right foot 
disability was at least aggravated by service, the Board must 
find that the serious inconsistencies in the Veteran's often-
revised account of the pertinent details of his right foot 
disability history reflect that his lay testimony in this 
case is not sufficiently reliable to establish factual 
history.

The Board now turns to a more detailed discussion reviewing 
the evidence of record in this case.  As the Veteran's 
statements concerning his recollections of the history of his 
disability on appeal are highly pertinent and, in this case, 
significantly inconsistent, the Board will first discuss 
these in detail.  Then the Board will move on to a discussion 
of the other evidence of record.

A February 2002 statement from the Veteran's private 
podiatric specialist was expressly prepared at the Veteran's 
request and features of narrative summary of the Veteran's 
history of foot problems as of that time.  The narrative 
summary recounts that the Veteran was required to perform 
two-mile runs for the National Guard every three months, with 
actual testing once per year.  The summary notes that the 
Veteran "felt that the physical training running actually 
aggravated his right foot hallux limitus but did not 
necessarily cause it in its entirety but rather aggravated 
it."  The summary further notes that the Veteran felt that 
"this may have brought on the need for the joint replacement 
surgery...."  The doctor adds the observation that "[i]t's 
fair to say he probably was going to need this sooner or 
later anyway."  The doctor also clearly explains that the 
Veteran's diabetes adds concern about the Veteran's future 
foot health, but explains that the diabetes and the hallux 
limitus are not related.  The doctor notes that the Veteran 
reported "that his right foot is 100% better post op October 
2001."  The Veteran was noted to walk comfortably without 
pain.

Significantly, the summary notes that the Veteran "felt that 
what actually caused this hallux limitus of the right foot 
more than actually the PT requirement was his working 8 years 
on concrete in the Private Civilian Sector but he can not 
recall any one focal incident that stands out in his mind as 
a specific injury that occurred to his right foot involving 
the 1st MPJ that caused this hallux limitus to occur over the 
last 8 years of employment ...."  This is consistent with the 
Veteran's private treatment records, including from the 1990s 
and the 2000s, which contain no suggestion of an 
etiologically significant injury in discussion of the right 
foot pathology.  The private treatment records also reflect 
that the Veteran experienced symptomatology during running 
performed outside of inactive duty training, such as running 
undertaken in preparation for the training.

The Veteran's original filing of this claim, in April 2002, 
included the Veteran's express identification of September 
1998 as the time when his right foot disability began.  In 
July 2002, the Veteran submitted a statement explaining that 
his training "requirements over several years damaged my 
feet, to the point the right foot needed a[] new joint."

The Veteran's June 2003 written statement, accompanying the 
Veteran's submission of service medical records, clarified 
that although his civilian work involved 7 years of standing 
on concrete, the final 3 years prior to his joint replacement 
featured office work.  The Veteran contended that his foot 
problem was caused or aggravated by his physical training in 
the National Guard.  The Veteran suggested that he felt his 
National Guard records were incomplete, but did not express 
any specific record or information that he felt would be 
included in a complete set other than a suggestion that he 
received 30 day profiles for his foot.  The Veteran also 
commented that he had been told he may lose his foot because 
of diabetes.

A July 2003 written statement from the Veteran again 
suggested that missing National Guard treatment records would 
show more information concerning his foot, but without any 
greater specificity.  

In August 2003 the Veteran reported, in pertinent part, that 
he required diabetic shoes with orthotics.

In February 2004, the Veteran described the alleged 
incompleteness of his service treatment records by explaining 
that "the last physicals I received were not recorded, 
returned, because of diabetes."  He again asserted that 
running for his National Guard requirements either caused or 
aggravated his foot disability.

In March 2004, the Veteran again characterized his claim with 
the assertion that '[t]here is no way you can be forced to 
run on a bad foot without doing damage to it.'

In a statement dated in May 2004, the Veteran made a new 
reference to a "[f]oot injury at Camp Shelby approximately 
1995."  Significantly, the Veteran's several items of 
correspondence expressing his contentions prior to this time 
repeatedly explained that his claim was based upon 
accumulated stress to the foot from running during National 
Guard service, with neither any statements nor any medical 
records addressing the history of the foot pathology making 
any reference to a specific injury event.  The Veteran's May 
2004 statement that made reference to this foot injury 
explained that one potential witness was killed in Iraq, but 
further explained that another potential witness would be 
available to verify the event upon his return from deployment 
in Iraq later during that year.

In April 2004, the Veteran testified at a local RO hearing.  
The Veteran testified that during the mid 1990's, estimated 
to be around 1995, he injured his right toe and right foot; 
he testified that he had never had any pertinent problems 
with the right foot prior to this in-service injury.  The 
Veteran described the injury as taking place at Camp Shelby 
in Mississippi during a training mission; the Veteran 
recalled jumping out of the tailgate of a pick-up with a full 
pack and weapon, landing on some rough rock causing sharp 
pains and stinging.  The Veteran testified that at the time 
of the injury he saw a medic and had the foot wrapped; he did 
not see a doctor and the unit did not prepare a Line of Duty 
report on the injury.  The Veteran further reported that the 
doctor at his place of civilian employment who treated him 
shortly thereafter was likely deceased, and in any event 
could not be reached for treatment records and the place of 
employment had since been shut down.

The Veteran testified that there was some swelling, and that 
much of the toe turned blue in color with bruising.  The 
Veteran described that the foot "never really got well" 
after that time.  The Veteran's representative asked about 
the Veteran's joint replacement operation in the right foot 
and inquired as to whether the diagnosed disability at that 
time was one that "wouldn't have just naturally happened," 
to which the Veteran replied: "No in my opinion.  But that's 
what the doctor said, and it never did get well from that 
first time."  The Veteran testified that prior to the 
described injury around 1995 he had never had any foot or toe 
problems.

The Veteran's December 2004 written correspondence emphasized 
that his civilian duties spending 8 hours per day on concrete 
had ceased two years before his joint replacement operation.  
He further stated that he was unable prove that the in-
service injury he described during the hearing had caused his 
disability on appeal because one of the medics was deceased 
and the other did not recall the injury.  The Veteran 
contended that his disability on appeal was aggravated when 
he was forced to run for National Guard training against his 
private doctor's orders.

The Veteran testified before a Board hearing in July 2005, 
during which he repeatedly testified that his right foot 
disability on appeal first became a problem in the mid to 
late 1980's during National Guard Service.  The Veteran and 
representative each repeatedly stated that the mid or late 
1980's was the timeframe of the onset of his right foot 
problems.  When the Veteran's representative asked the 
Veteran to "tell us exactly what precipitated the foot 
problems," the Veteran answered that "PT was starting to 
get painful, more and more, on that foot."  The Veteran did 
not make any mention of an injury incident of any kind during 
his testimony at the Board hearing, despite being directly 
asked to describe "what precipitated the foot problems?"

The Board also observes that the Veteran's account of the 
history of his right foot disability when discussing the 
matter with the November 2009 VA examiner specifically 
identifies that "[i]n 1990, pt jumped out of a Hummer and 
landed on a rock injuring his right foot.  He was evaluated 
and placed on light duty.  Since that time he had worsening 
symptoms during PT."

As discussed already, the Board finds that the sum of the 
Veteran's various statements in this case concerning the 
details of the history of his right foot disability on appeal 
are inconsistent and, thus, unreliable in establishing a 
factual history.  The Board has attempted to read the 
statements in the most favorable light, and as consistent 
with each other to the extent that appropriate interpretation 
may permit.  However, the Board finds that the statements are 
fundamentally contradictory as a whole and do not establish 
any reliable account of the event history and timeline of the 
right foot disability on appeal.  The Board will now 
therefore turn to a review of the other evidence of record.

A November 2009 VA examination report is now of record.  This 
report addresses the pertinent medical questions in this 
appeal to the extent reasonably possible, in light of the 
fact that the history the Veteran reported to the examiner 
was not consistent with his other accounts, which themselves 
were not consistent with each other.  The expert medical 
examiner reviewed the pertinent medical records and the 
claims-file, and directly inspected the Veteran's right foot 
disability prior to offering a discussion of the etiological 
questions at issue in this case.  In pertinent part, the 
November 2009 VA examiner concluded clearly that "THE 
CONDITION/DISABILITY hallux limitus of the right foot IS NOT 
CAUSED BY OR A RESULT OF injury in the service."

The November 2009 VA examiner offered a clear discussion of 
his analytical rationale.  The examiner noted that the 
Veteran has multiple notes in his c-file regarding injuries 
to his ankles: in October 1998, September 1992, and May 1993.  
The examiner noted that the Veteran had a normal examination 
of his feet in June 1991.  The Veteran's own account of his 
pertinent in-service right foot injury, at that time (as 
documented in the November 2009 VA examination report), 
indicated that his disability began with an injury occurring 
in 1990.  Thus, the examination report cites information 
forming a timeline in which, following the Veteran's alleged 
1990 in-service injury, his feet were medically evaluated to 
be normal in June 1991 and then later the Veteran received 
treatment for ankle-related injuries.  The examiner points 
out that there is no documentation of the claimed 1990 foot 
injury.  The examiner concludes that "I cannot associate his 
hallux limitus with his military service because all I can 
find is a normal foot exam in 6/91 which post-dates his 
reported injury."  The Board finds that the details cited in 
the examiner's discussion of the contents of the claims file 
are accurate and that a proper factual predicate for the 
analytical conclusions was established and cited.

The Board considers it highly significant that a 
contemporaneous June 1991 medical history questionnaire in 
the service treatment records shows that the Veteran 
expressly denied any history of foot trouble at that time.  
This strongly suggests that the Veteran did not believe that 
he had any foot disability as of June 1991, which contradicts 
the Veteran's later statements indicating that he had onset 
of his foot disability on appeal in the 1980's (expressed at 
the Board hearing) or that the disability stemmed from an in-
service accident in 1990 (told to the November 2009 VA 
examiner).

There is, furthermore, no contemporaneous evidence containing 
any suggestion of a pertinent foot injury incident during the 
Veteran's service.  An October 1992 service treatment record 
shows a sprain of the left ankle, with no apparent 
significance to the right foot disability on appeal.  An 
October 2004 statement from a service medic documents that 
the Veteran was treated for a left ankle injury in October 
1998; although the Veteran has cited this document in support 
of his claim, it presents no apparent significance to the 
right foot disability on appeal as it involves an ankle 
injury with no mention of any involvement of the right foot 
or toe area.

A January 1998 examination report in the service treatment 
records shows that the Veteran had a "fused" right great 
toe by that time.  The mere presence of an observed 
disability during a period of inactive duty training (or 
otherwise during a period other than active duty service or 
active duty for training) is not particularly significant 
without evidence of incurrence or aggravation of an injury in 
the line of duty.  Private treatment records from a Dr. 
Goranson also show treatment for foot complaints beginning in 
1995, with no notes clearly and specifically pertaining to 
the pertinent portion of the Veteran's right foot until 1998.  
These reports do not present any indication that the right 
foot disability on appeal is the result of any injury, and 
the Board again notes that the mere presence of an observed 
disability during a period of inactive duty training (or 
otherwise during a period other than active duty service or 
active duty for training) is not particularly significant 
without evidence of incurrence or aggravation of an injury in 
the line of duty.  The Board does note that in a September 
1998 entry in these private medical records, the report notes 
that the Veteran "[d]enies injury," and none of the right 
foot treatment records contemporaneous to any time prior to 
2004 contain any suggestion that the Veteran recalled any 
right foot injury from any time.

There is no contemporaneous evidence and no credible evidence 
of record showing that the Veteran's right foot disability is 
etiologically linked to any injury event during service or at 
any other time.  Although the Veteran has attributed the 
disability to an injury described to have occurred in 1990, 
and has also attributed it to an injury described to have 
occurred in 1995, he has also on multiple occasions described 
the history of his foot disability with no suggestion of any 
focal injury being involved.  Before the Veteran's first 
suggestion of any pertinent injury to the right foot, the 
Veteran told his private podiatrist (as documented in a 
February 2002 report) that he could not recall any focal 
incident causing his right foot disability, and he believed 
the disability was caused by standing on concrete for many 
years in his civilian employment.  As discussed above, 
several of the Veteran's other statements of record 
specifically detailing the pertinent history of his right 
foot disability make no suggestion of any pertinent injury to 
the right foot.  Also as discussed above, the Veteran has 
acknowledged that he has been unable to find any witnesses 
who recalls an injury to the Veteran's right foot, and the 
medic he cited as having treated the injury did not recall 
such an injury.  The Board finds that the Veteran's hallux 
limitus, right foot, status post joint replacement, is not 
the result of any injury incurred or aggravated in the line 
of duty.

The evidence in the claims file does support the Veteran's 
assertion that his private podiatrist recommended that the 
Veteran do exercise walking instead of running in connection 
with the Veteran's foot care at that time (as shown in a 
September 2000 letter from the private podiatrist).  However, 
this does not establish that the Veteran's right foot 
disability is the result of any injury at any time.

The Board finds that the November 2009 VA examination report, 
presenting the physician's determination that the Veteran's 
right foot disability cannot be medically associated with his 
military service based on the information of record, is 
probative in this case.  The examining physician reviewed the 
claims file, including all of the pertinent evidence 
discussed above, and found that he could not link the current 
right foot disability to military service.  The Board notes 
that the Veteran's representative contends (in a March 2010 
brief) that the November 2009 VA examination report is 
inadequate because it does not state the conclusion in terms 
of probability ('as likely as not,' 'less likely than not,' 
'more likely than not').  However, the Board does not agree; 
the physician's conclusion that he cannot associate the right 
foot disability to military service expresses, with adequate 
clarity, that his analysis of the available information does 
not permit a conclusion linking the right foot disability to 
military service.

The Veteran's representative further suggests that the 
November 2009 VA examination report is inadequate to the 
extent that it relies upon an incomplete record.  In this 
regard, the representative suggests in the March 2010 brief 
that records from a deployment to Kuwait are missing from the 
record.  However, the Board notes that none of the Veteran's 
accounts of his right foot disability history include any 
discussion of any deployment to Kuwait.  The Veteran has 
presented multiple varying accounts of the history of his 
right foot disability, but these have featured descriptions 
of running for periodic training in the National Guard or 
injuring his right foot at a camp in Mississippi; the Veteran 
has not described any deployment to Kuwait in his contentions 
and the record otherwise raises no suggestion of any 
deployment to Kuwait involved in this claim.  The Veteran's 
correspondence in this case has indicated that any missing 
service records featuring his "last physicals" (stated in 
February 2004 correspondence) without any suggestion of 
missing pertinent records from any deployment to Kuwait; the 
Veteran's last physicals would have taken place some time 
after the Veteran's right foot disability is already 
established to have manifested by contemporaneous evidence.

The Board finds that the November 2009 VA examination 
report's conclusion was based upon review of all of the 
pertinent available information in this case.  The examiner 
reviewed the entire claims file.  The Board observes that the 
report's discussion focuses upon one version of the Veteran's 
various accounts of the history of his right foot symptom 
experience, but this is to be expected as the Veteran has 
presented various accounts and focuses upon one version of 
his disability's timeline in direct discussion with the 
examiner.  The report shows that the Veteran described that 
his right foot disability began with a 1990 injury during 
military service, despite the fact that the Veteran has 
described the history of right foot disability differently at 
different times in the past.  The Board finds that the 
November 2009 VA examination report adequately addresses the 
etiology of the right foot disability, expressly addressing 
the Veteran's contentions as he chose to present them 
directly to the examiner, and being further informed by 
review of the claims file.  The examiner's conclusion that, 
based on all of the evidence of record, he is unable to link 
the right foot disability to military service is probative 
evidence in this case.

The preponderance of the probative evidence weighs against 
finding that the foot disability on appeal is etiologically 
linked to an injury, and accordingly weighs against finding 
it is etiologically linked to an injury incurred or 
aggravated in line of duty.

In this decision, the Board finds that the November 2009 VA 
examination report is probative evidence with regard to the 
nature and etiology of the Veteran's right foot disability 
for which service connection is sought.  The report 
specifically documents and addresses the Veteran's account of 
the pertinent history as the Veteran chose to present the 
information to that examiner, discusses the medical history, 
and presents a competent medical specialist's assessment of 
the etiological question pertinent to the claim.  This VA 
examination report is informed by direct interview and 
medical inspection of the Veteran together with review of the 
claims file; the report cites clinical information and 
documented medical history to provide an adequate rationale 
for the conclusion presented.

The Board has reviewed the entirety of the evidence of 
record, including other medical records, but finds that there 
is no other evidence of record which probatively contradicts 
the findings presented in the probative evidence discussed 
above with regard to the issue on appeal.  The Board 
acknowledges that the Veteran's claims-file contains evidence 
of medical treatment for various disabilities, but none of 
the information in these records pertinently contradicts the 
information discussed above, nor do they otherwise present a 
basis for finding any basis for granting service connection 
in this case.

The Board acknowledges the Veteran's own contentions with 
regard to his belief that his right foot disability on appeal 
meets the criteria for service connection, that the foot 
disability on appeal is etiologically linked to an injury 
incurred or aggravated in line of duty during inactive 
training.  As a layperson, the Veteran is not competent to 
offer an opinion that requires specialized training, such as 
the clinical etiology of a medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal 
Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition 
(noting that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  The relevance of lay evidence is not limited 
to the third situation, but extends to the first two as well.  
Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.

The Board finds that the Veteran is competent to present 
testimony identifying when he experienced certain symptoms 
which may be related to the right foot disability on appeal.  
However, the Veteran is not competent to establish a 
specialized medical determination such as the specific 
etiology of his disabilities.  Moreover, the above-discussed 
inconsistencies in the Veteran's statements diminish the 
credibility and probative value of his testimony regarding 
the history of his right foot disability.  There is otherwise 
no probative evidence showing that the foot disability on 
appeal is etiologically linked to an injury incurred or 
aggravated in line of duty.  Competent medical evidence is 
required to establish etiology.  In this case, the Board 
finds that the preponderance of the probative evidence of 
record weighs against the claim.

In this case, the most competent evidence shows that the 
Veteran's current chronic right foot disability on appeal is 
not etiologically linked to an injury incurred or aggravated 
in line of duty.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


